 


110 HR 2349 IH: Uterine Fibroid Research and Education Act of 2007
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2349 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mrs. Jones of Ohio (for herself, Mrs. Christensen, Mr. Honda, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for research and education with respect to uterine fibroids, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Uterine Fibroid Research and Education Act of 2007. 
2.FindingsCongress finds as follows: 
(1)The development of uterine fibroids is a common and significant health problem, affecting women, primarily of reproductive age, across all ages, racial backgrounds, and socioeconomic levels. 
(2)It is estimated that between 20 and 30 percent of women of reproductive age have clinically recognized uterine fibroids, and screening studies indicate the prevalence of uterine fibroids in women may be much higher. 
(3)Minority women are more likely to develop uterine fibroids, and through ultrasound screening of African-American and Caucasian women for fibroids, it is estimated that more than 80 percent of African Americans and about 70 percent of Caucasians develop fibroids by the time they reach menopause and the tumors develop at younger ages in African Americans. 
(4)Symptomatic uterine fibroids can cause heavy bleeding, pain, and reproductive problems, including infertility. There is no known cause of uterine fibroids. 
(5)The presence of uterine fibroids is the most common reason for hysterectomies, accounting for approximately one-third of hysterectomies, or 200,000 procedures annually and 22 percent of African American women and 7 percent of Caucasians have hysterectomies for fibroids. 
(6)Over five billion dollars are spent annually on hysterectomies, at approximately $6,000 for each surgery. 
(7)The Evidence Report and Summary on the Management of Uterine Fibroids, as compiled by the Agency for Healthcare Research and Quality of the Department of Health and Human Services, held that there is a remarkable lack of high quality evidence supporting the effectiveness of most interventions for symptomatic fibroids. 
(8)Current research and available data do not provide adequate information on the rates of prevalence and incidence of fibroids in Asian, Hispanic, and other minority women, the costs associated with treating fibroids, and the methods by which fibroids may be prevented in these women.  
3.Research with respect to uterine fibroids 
(a)ResearchThe Director of the National Institutes of Health (in this section referred to as the Director of NIH) shall expand, intensify, and coordinate programs for the conduct and support of research with respect to uterine fibroids. 
(b)AdministrationThe Director of NIH shall carry out this section through the appropriate institutes, offices, and centers of the National Institutes of Health, including the National Institute of Child Health and Human Development, the National Institute of Environmental Health Sciences, the Office of Research on Women’s Health, and the National Center on Minority Health and Health Disparities. 
(c)Coordination of activitiesThe Office of Research on Women’s Health shall coordinate activities under subsection (b) among the institutes, offices, and centers of the National Institutes of Health. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $30,000,000 for each of the fiscal years 2008 through 2012. 
4.Education and dissemination of information with respect to uterine fibroids 
(a)Uterine fibroids public education programThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information regarding uterine fibroids, including information on— 
(1)the incidence and prevalence of uterine fibroids among women; 
(2)the elevated risk for minority women to develop uterine fibroids; and 
(3)the availability, as medically appropriate, of a range of treatment options for symptomatic uterine fibroids. 
(b)Dissemination of informationThe Secretary may disseminate information under subsection (a) directly or through arrangements with nonprofit organizations, consumer groups, institutions of higher education, Federal, State, or local agencies, or the media. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2008 through 2012. 
5.Information to health care providers with respect to uterine fibroids 
(a)Dissemination of informationThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, shall develop and disseminate to health care providers information on uterine fibroids for the purpose of ensuring that health care providers remain informed about current information on uterine fibroids. Such information shall include the elevated risk for minority women to develop uterine fibroids and the range of available options for the treatment of symptomatic uterine fibroids. 
(b)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2008 through 2012. 
6.DefinitionIn this Act, the term minority women means women who are members of a racial and ethnic minority group, as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)). 
 
